Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, and 11-28 remain for examination.   The amendment filed 10/16/20 amended claims 1, 11, & 15; and cancelled claims 2 & 10.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 11-16, 18, 19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher (U.S. Patent 8,498,941) in view of Cherala (U.S. Patent 10,470,043) in view of Marinov (U.S. Patent Publication 2014/0068735).

Regarding claim 1:
Felsher discloses a method for accessing stored data, comprising: receiving a request to access data stored in a data storage unit, the request requiring one or more data operations to be performed by a system having access to the stored data (col. 74, lines 1-10; Figures 4 & 5); responsive to the data request, assigning one or more locks to one or more of the data operations, each of the locks controlling invocation of the 
	Felsher appears to not explicitly disclose “deriving” the locks, instead relying on various static challenges to secure the data.  However, Cherala discloses a related invention wherein, depending on the circumstances of a given access request, the invention may dynamically generate one or more additional authentication challenges [i.e. “locks”] for additional security (col. 4, lines 10-65; col. 9, line 64 – col. 10, line 60; col. 12, lines 40-60).  It would have been obvious prior to the effective filing date of the instant invention to modify Felsher to derive dynamic challenges as part of the security for accessing the medical records et al. in the manner disclosed by Cherala, as doing so helps protect data from being accessed from a compromised device (e.g. Cherala, col. 7, lines 1-35).
	Neither Felsher nor Cherala specifically recite wherein the verifiable work lock is configured to be verifiable via a proof of work process.  However, Marinov discloses a 

Regarding claim 9:	The combination further discloses wherein the one or more locks includes an encumbrance lock, the encumbrance lock being unlocked by verifying that all locks have been opened correctly (Felsher: col. 63, lines 26-30).  

Regarding claim 10:	The combination further discloses wherein the one or more locks includes an encumbrance lock, the encumbrance lock being unlocked by verifying that all locks have been opened correctly (Felsher: col. 63, lines 26-30).  

Regarding claim 11:	The combination further discloses wherein verifying that the one or more computational tasks associated with the work lock have been performed includes verifying in a prescribed manner that the one or more computational tasks associated with the work lock have been performed (Felsher: col. 63, lines 26-36), the prescribed 

Regarding claim 12:	The combination further discloses wherein verifying in the prescribed manner includes requiring a specified number of network nodes to independently verify that the one or more computational tasks have been performed (Felsher: col. 73, lines 25-50; Figure 1).  

Regarding claim 13:	The combination further discloses wherein the unlocking and verifying are performed by a network of computing nodes, the computing nodes performing the one or more computationalSerial No.: BSC-247 tasks being different from the computing nodes verifying that the one or more computational tasks associated with the work lock have been performed (Felsher: Ibid).  

Regarding claim 14:	The combination further discloses wherein the one or more locks includes a private key lock for authenticating the user issuing the request (Felsher: col. 75, lines 28-40).  



Regarding claim 16:	The combination further discloses wherein a strength of the encumbrance lock is based at least in part on system policy, an expected size of the answer set that is responsive to the request and a magnitude of change to the stored data arising from executing the one or more data operations (Felsher: col. 66, lines 28-41; col. 63, lines 27-48; col. 67, 27-47).  

Regarding claim 18:	The combination further discloses wherein a strength of the private key lock is based at least in part on a corresponding public key of the user issuing the request (Felsher: col. 56, line 63 – col. 57, line 6).  

Regarding claim 19:	The combination further discloses wherein the one or more attributes of the request are selected from the group consisting of a nature of the request, an expected size of an answer set that is responsive to the request and a magnitude of change to 
Regarding claim 21:	The combination further discloses wherein the data operations are primitive data operations and further comprising transforming the request into a plurality of primitive data operations (Felsher: see the various steps of Figure 4).  

Regarding claim 22:	The combination further discloses wherein at least two of the data operations are assigned different locks (Felsher: col. 73, lines 53-65; col. 75, lines 60-65; col. 77, lines 28-53; col. 78, lines 40-67; col. 79, lines 18-60; col. 76, lines 32-50).  

Regarding claim 23:	The combination further discloses wherein the one or more locks includes a payment lock that requires the user to pay a fee with digital currency to unlock the payment lock, wherein an amounted of digital currency needed to be paid to unlock the payment lock increases as a strength of the payment lock increases (Felsher: col. 75, lines 28-54; col. 57, lines 25-38).  

Regarding claim 24:	The combination further discloses wherein the strength of the payment lock is based at least in part on the user context data (Felsher: col. 74, lines 3-5; col. 62, lines 18-29).  


Regarding claim 26:	The combination further discloses wherein each of the locks controlling invocation of the data operations to which the respective lock is assigned prevents invocation of the data operations to which the respective lock is assigned unless and until the respective lock is unlocked (Felsher: col. 79, lines 29-50).  

Regarding claim 27:	The combination further discloses wherein the deriving is further based in part on administrative provisioning data (Felsher: col. 79, lines 29-50).  

Regarding claim 28:	The combination further discloses wherein deriving the locks includes deriving a plurality of locks and specifying an order in which the locks are to be unlocked, wherein unlocking each of the locks includes unlocking the locks in accordance with the order imposed by the derived locks (Felsher: Ibid).



Claims 4-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsher in view of Cherala in view of Marinov as applied to claim 1 above, and further in view of Wilson (U.S. Patent Publication 2014/0289821).

Regarding claim 4:	Felsher further discloses wherein the one or more locks includes one or more sensor locks, at least one of the sensor locks being an authentication lock for authenticating the user issuing the request (col. 73, lines 54-65), but is silent regarding wherein the authentication lock is unlocked by matching a prescribed set of environmental data obtained from a smart device from which the user issues the request to a previously obtained set of environmental template data.  However, Wilson discloses a related invention wherein these limitations are taught (paragraphs 0026-0027, 0048-0049).  It would have been obvious prior to the effective filing date of the instant invention to employ environmental data, including that obtained from a smart device, as part of the authentication process disclosed by Felsher, as doing so would add support for location-based access and authentication (Wilson, paragraph 0009).

Regarding claim 5:	The combination further discloses wherein the match between the prescribed set of environmental data and the environmental template data is only sufficient to unlock the authorization lock if the match exceeds a specified confidence level (Wilson, Ibid, and paragraphs 0056 & 0064). 



Regarding claim 7:	The combination further discloses wherein the prescribed set of environmental data is obtained on a rolling basis over a period of time prior to the issue of the request by the user from the smart device (Wilson, Ibid).  

Regarding claim 8:	The combination further discloses wherein the environmental template data is 
obtained over a prescribed period of time (Wilson, Ibid).  

Regarding claim 17:	The combination further discloses where a strength of the sensor lock is determined based at least in part by a rule derived from user behavior and networking and smart device context (Wilson, paragraphs 0044-0050).  

Regarding claim 20:	Felsher further discloses wherein the user context data includes sensor data obtained from sensors incorporated in or associated with a device of the user from which the request is issued (col. 73, lines 54-65), but does not explicitly disclose wherein the device is a smart device.  However, Wilson discloses a related invention .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Felsher in view of Cherala in view of Marinov as applied to claim 2 above, and further in view of Kiester (U.S. Patent Publication 2009/0132828; from the IDS of 7/25/17).

Regarding claim 3:	Neither Felsher nor Cherala explicitly disclose wherein at least one of the computational tasks includes finding a nonce such that, when appended to a predetermined input value, serves as an input to a computationally irreversible function that produces a predefined target output value.  However, Kiester discloses a related invention comprising this limitation (paragraphs 0023-0024).  It would have been obvious prior to the effective filing date of the instant invention to employ nonces as part of the authentication procedures in Felsher, as doing so would provide the known benefit of stronger authentication (Kiester, paragraph 0020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        2/27/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435